People v Ramos-Mondroy (2019 NY Slip Op 01136)





People v Ramos-Mondroy


2019 NY Slip Op 01136


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Moulton, JJ.


2451/06 8384

[*1] The People of the State of New York, Respondent,
vYovany Ramos-Mondroy, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Samuel Z. Goldfine of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered June 29, 2010, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
Defendant's challenge to the voluntariness of his plea is unpreserved (see People v Conceicao, 26 NY3d 375, 381 [2015]), and we decline to review it in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary. At the plea colloquy, there was nothing to warrant an inquiry into whether defendant's mental condition impaired his ability to understand the proceedings. The court specifically noted, based on its own observations, that
defendant appeared to be mentally competent. We find that the record provides no basis for a contrary conclusion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2019
CLERK